                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

LEWIS WILLIAM STEWART,     )                    3:17-CV-0132-MMD-CBC
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    August 19, 2019
                           )
ROMEO ARANAS, et al.,      )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Plaintiff’s motions for enlargement of time (ECF Nos. 51 & 52) are GRANTED.
Plaintiff shall have until Friday, September 27, 2019 to file an opposition to defendants’
motion for summary judgment (ECF No. 47).

IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
